DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraphs 21, 23 and 25 each have instances of referring to engine “102”.  The engine is initially referred to with reference number “100”, and Figure 1 labels the engine with reference number “100”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recites the limitation "”the regulatory standard" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 7 should depend from claim 6, and claim 15 should depend from claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,879,671 to Rieder et al. (Rieder).
Claim 1
With regard to obtaining first measurements for a plurality of features of the component from a first measurement instrument, Rieder teaches a scanning unit for scanning an incremental scale (Fig. 1, scanning unit 1; col. 4, line 50 – col. 5, line 3).
With regard to obtaining second measurements for at least one of the plurality of features of the component from a second measurement instrument, the second measurement instrument having a higher measurement resolution than the first measurement instrument, Rieder teaches a higher-ranking measuring system having a higher resolution than the measuring device that takes measurements along the path (Fig. 1, higher-ranking measurement instrument 13; col. 6, lines 11-26).

With regard to generating scaled measurements for the plurality of features of the component by applying the scaling factor to the first measurements, Rieder teaches using data from a correction data memory to computer a correcting value (col. 5, lines 26-68).
With regard to outputting the scaled measurements as measurements of the component, Rieder teaches outputting the corrected measurement (col. 5, line 65 – col. 6, line 2).
Claim 9
With regard to a processing unit
With regard to a non-transitory computer-readable medium communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit,
With regard to obtaining first measurements for a plurality of features of the component from a first measurement instrument, Rieder teaches a scanning unit for scanning an incremental scale (Fig. 1, scanning unit 1; col. 4, line 50 – col. 5, line 3).
With regard to obtaining second measurements for at least one of the plurality of features of the component from a second measurement instrument, the second measurement instrument having a higher measurement resolution than the first measurement instrument, Rieder teaches a higher-ranking measuring system having a 
With regard to determining a scaling factor for the at least one of the plurality of features which relates the first measurements to the second measurements, Rieder teaches storing correction increment addresses (col. 6, lines 42-62).
With regard to generating scaled measurements for the plurality of features of the component by applying the scaling factor to the first measurements, Rieder teaches using data from a correction data memory to computer a correcting value (col. 5, lines 26-68).
With regard to outputting the scaled measurements as measurements of the component, Rieder teaches outputting the corrected measurement (col. 5, line 65 – col. 6, line 2).
Claim 17
With regard to a first measurement instrument having a first measurement resolution, the first measurement instrument configured for obtaining first measurements for a plurality of features of the component, Rieder teaches a scanning unit for scanning an incremental scale (Fig. 1, scanning unit 1; col. 4, line 50 – col. 5, line 3).
With regard to a second measurement instrument having a second measurement resolution higher than the first measurement resolution, the second measurement instrument configured for obtaining second measurements for at least one of the plurality of features of the component, Rieder teaches a higher-ranking measuring 
With regard to a processing system,
With regard to the processing system configured for: determining a scaling factor for the at least one of the plurality of features which relates the first measurements to the second measurements, Rieder teaches storing correction increment addresses (col. 6, lines 42-62).
With regard to the processing system configured for: generating scaled measurements for the plurality of features of the component by applying the scaling factor to the first measurements, Rieder teaches using data from a correction data memory to computer a correcting value (col. 5, lines 26-68).
With regard to the processing system configured for: outputting the scaled measurements as measurements of the component, Rieder teaches outputting the corrected measurement (col. 5, line 65 – col. 6, line 2).
Allowable Subject Matter
Claims 2-6, 8, 10-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864